NOTICE OF ALLOWANCE AND REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
No discovered prior art anticipates each and every limitation of independent claim 1 (as amended by Applicant Supplemental Response filed 19-February-2021).
The closest discovered prior art references are:
Law (US 2017/0229000 A1): Law discloses a time-temperature tracking system for tracking and recording information associated with a product having a time-temperature threshold comprising one or more labels each comprising a microchip with a temperature sensor and memory to track an record information such as time and temperature, and a communication apparatus to communicate temperature information to a remote computing device, and wherein the label substrate and various circuits to which the microchip is integrated may be flexible so as to attach to various product shapes and contours. Law also discloses the use of microfluidic channels for verification.
Law does not, however, disclose: a flexible circuit or portion thereof, employing a liquid metal phase transition to make or break an electrical connection
Lindsay (US 2007/0152829 A1): Lindsay discloses the activation or deactivation of an RF tag based on a detected environmental condition, and in particular deactivating the tag by disconnecting the tag antenna, and particularly that in embodiments the switching mechanism may be movement of liquid metal.
Lindsay does not, however, disclose that: (a) the liquid metal movement is due to a phase transition, (b) the specific use of a vacuum chamber element, or (c) that the antenna itself to be composed of liquid metal.
Bruzewicz (US 2011/0045577 A1): Bruzewicz discloses fabrication and use of conductive pathways in microfluidic networks, particularly that electrical connection (or disconnection) can be formed by movement of liquid metal in a channel initiated by a phase transition (melting) of the metal at a particular frequency and specifically flow (in a liquid state) may be initiated or controlled by a pressure from an evacuated container
Dickey (US 2012/0075069 A1): Dickey discloses a mechanically tunable fluidic antenna where the antenna elements comprise liquid metal within fluidic channels, and where the electrical characteristics of the antenna (in particular frequency) can be changed by mechanically changing the shape of the antenna according to the liquid metal flow.
Clothier (US 6,320,169 B1): Clothier discloses an induction heating system in which an RFID tag operates as a thermal switch, and whereas Lindsay, Bruzewicz and Dickey teach the modification of an antenna to deactivate a tag or change antenna characteristics, preventing a function, they suggest but do not explicitly disclose that the tag (or related device) is entirely prevented from communication by a disconnection or short-circuit. Clothier explicitly teaches this [Fig. 9; Col. 28, 20-39].
 Individual limitations and elements of claim 1 are taught by various of these references, or other cited prior art, but no reasonable combination of these would have 
Dependent claims 3-8 are allowable at least because they depend from an allowable claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-7328.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN R BURGDORF/Primary Examiner, AU2684